Citation Nr: 1549713	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1988 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in relevant part, denied service connection for sleep apnea.

The Veteran testified before the undersigned at a Board videoconference hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her sleep apnea is related to military service, to include as secondary to her service-connected allergic rhinitis.

In VA treatment records dated in January 2010, it was noted that the appellant had been scheduled for a sleep study in February 2010.  However, the results from the sleep study are not of record.  Additionally, during the September 2015 Board videoconference hearing, the appellant reported that her sleep apnea was treated by a VA pulmonary doctor, whom she visited two months prior to the hearing.  Records regarding treatment for sleep apnea have not been associated with the claims file.  On remand, outstanding VA treatment records must be obtained.

Lastly, the Veteran was afforded a VA examination in December 2014.  The examiner determined that sleep apnea was not proximately due to or the result of the service-connect allergic rhinitis.  However, he did not provide an opinion as to whether sleep apnea was aggravated by allergic rhinitis or was otherwise related to military service.  As such, an additional VA examination should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records regarding treatment for sleep apnea.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of her sleep apnea.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

The examiner should provide an opinion for the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by her service-connected allergic rhinitis?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (chronically worsened) by her service-connected allergic rhinitis?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  If sleep apnea is not caused or aggravated by the Veteran's service-connected allergic rhinitis is it at least as likely as not (50 percent or greater probability) that sleep apnea is otherwise etiologically related to her period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the report of frequent trouble sleeping noted in the April 1993 Report of Medial History at separation from military service.  

The examiner must also consider the lay statements of record.

3.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




